Title: To Thomas Jefferson from Va., Citizens of Lynchburg, 15 January 1825
From: Lynchburg, Va., Citizens of
To: Jefferson, Thomas


Sir,
Lynchburg
15th Jany 1825
Pursuant to sundry resolutions, adopted by the citizens of Lynchburg, at a meeting, held at the Franklin Hotel on Friday the 20th Decr last, the undersigned bring a committee of correspondence, appointed for that purpose, have the honor to transmit you, the annexed memorial. We trust Sir that the views of our citizens as set forth, in the said Memorial, may meet your approbation, and we beg leave to ask, your aid and influence in their promotion.We have the honor to be Sir with the highest respectyour obt ServtsC. AnthonyWm RadfordJno D UrquhartDaris R EdleyRich H TolerJno SchoolfieldD G MurrellAlbon M DanielsWm W Norrell